Title: Sartine to the American Commissioners, 21 September 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, September 21, 1778, in French: I have received your letter of the 17th. I knew that the principle of reciprocity in the matter of recapture would meet with your approval. The regulations of Massachusetts of which Capt. McNeill informed you are different from the English and more like the French. The regulations of England, by allowing half the value of the vessel to the original owner, favor the interests of commerce. It would be important for the various American states to adopt a uniform law in this regard to preclude difficulties which owners of vessels might incur in their ignorance. With respect to the Isabelle, it is up to the courts of law, not the administration, to hear the owners’ claim. Should the decision go against them, you will recognize that a third or a half the value of this vessel should be held by public officers until the two nations have agreed on a procedure regarding recaptured vessels.>
